           Case 1:20-cr-00064-CM Document 20 Filed 10/15/20 Page 1 of 2
                                USDCSDNY
                                DOCUMENT
                                                ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT
                                                DOC#:
                                                     DATEFILEQ: . \ 0
                                                                              t
                                                                              )S~~
                                                                                  I
                                                                                           ER OF RIGHT TO
SOUTHERN DISTRICT OF NEW YOR
------------ --- ----------- ----------------- -- -------- ____ ___ ___• -X           BE PRESENT AT
                                                                                      CRIMINAL
UNITED STATES OF AMERICA
                                                                                      PROCEEDING AND
                                                                                      CONSENT TO PROCEED
                             -v-
                                                                                      V/AVIDEO OR
 JUDE SONE                                                                            TELEPHONE CONFERNCE
                                        Defendant.
                                                                                      20     CR   64 (CM}
-------------------------- ----------------- ----------------------X

Check Proceeding that Applies

   X      Entry of Plea of Guilty

          I am aware that I have been charged with violations of federal law. I have consulted with
          my attorney about those charges. I have decided that I wish to enter a plea of guilty
          to certain charges via Video/Teleconference . I understand I have a right to appear
          before a judge in a courtroom in the Southern District of New York to enter my plea
          of guilty and to have my attorney beside me as I do. I am also aware that the
          public health emergency created by the COVID-19 pandemic has interfered with
          travel and restricted access to the federal cou rthouse. I have discussed these
          issues with my attorney. By signing this document, I w ish to advise the court that I
          willingly give up my right to appear in person before the judge to enter a plea of
          guilty. By signing this document, I also wish to advise the court that I willingly give up
          any right I might have to have my attorney next to me as I enter my plea so long as the
          following conditions are met. I want my attorney to be able to participate in the
          proceeding and to be able to speak on my behalf during the proceeding. I also want
          the ability to speak privately with my attorney at any time during the proceeding
          if I wish to do so.


                    Jude So ~                                                     /s/ Jude Sane by Martin Cohen
Date :
                    Print Name                                         Signature of Defendant




          Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern
          District of New York at the time of my sentence and to speak directly in that courtroom
          to the judge who will sentence me. I am also aware that the public health emergency
          created by the COVID-19 pandemic has interfered with travel and restricted access to
          the federal courthouse . Accordingly, I w ish to be sentenced via Video/Teleconference . I
          do not wish to wait until the end of this emergency to be sentenced .
          Case 1:20-cr-00064-CM Document 20 Filed 10/15/20 Page 2 of 2                                -
         I have discussed these issues with my attorney and willingly give up my right to be
         present, at the time my sentence is imposed, in the courtroom with my attorney and the
         judge who will impose that sentence. By signing this document, I wish to advise the court
         that I willingly give up my right to appear in a courtroom in the Southern District of New
         York for my sentencing proceeding as well as my right to have my attorney next to me at
         the time of sentencing on the following conditions. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf at the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so .



Date:
                Print Name                            Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client's rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.



Date :           Martin Cohen                                  /s/ Martin Cohen
                Print Name                            Signature of Defense Counsel




Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter's name is : _ _ _ _ _ _ _ _ __



Date:
                  Signature of Defense Counsel




Accepted:
                Signature of Judge
                 Date: /   0 / /)   / 7., ,; W


                                                  2
